Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated January 8, 2021.
Claims 1-14 and 19-24 are pending.
Claims 4-14 were previously withdrawn as being directed to non-elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US 5,518,502) in view of Kuramoto et al. (US 5,630,795).
Regarding Claim 1, Kaplan discloses:
A scope, comprising:
a housing (14) having an outer perimeter (outer perimeter of 14) and a distal portion with a distal end (23);
a lens (30 is part of the distal end 23) at the distal end; and
a cleaning element (38) comprising a movable shaft (40), wherein the cleaning element is movable between a first position and a second position contacting the distal 
Kaplan does not explicitly disclose wherein the cleaning element extends alongside the outer perimeter of the housing.  Kuramoto teaches using a slot (353) on the outer perimeter of the housing (351) to receive a cleaning instrument (see Figs. 44(a)/(b).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan’s device to include Kuramoto’s slot on the outer perimeter.  Such a modification reduces the diameter of the device and makes it possible to disinfect various parts of the device (see Col 25 Lines 57-63).

Regarding Claim 2, Kaplan as modified discloses wherein the cleaning element is slidably coupled to a side wall of the housing at the distal portion (see Kaplan Figs. 4A/B showing the cleaning element sliding along the side wall; see also Kuramoto Figs. 44(a)/(b)), and as the cleaning element is moved toward the first position, the cleaning element is configured to move across the lens (see Kaplan Figs. 4A/B where the element is moved across the lens; see Col 6 Lines 23-47). 

Regarding Claim 3, Kaplan as modified discloses wherein the cleaning element is made of a shape memory material (see Kaplan Col 6 Line 12).

Regarding Claim 20, Kaplan discloses:
A method for cleaning a distal end of a scope, said method comprising:

cleaning at least a distal end of the scope with the cleaning element by moving the cleaning element with respect to the distal end of the scope (see Col 6 Lines 23-47 describing the operation of the cleaning element  and see Figs. 4A/B showing the operation).
Kaplan does not explicitly disclose coupling the cleaning element to an outer perimeter of the scope.  Kuramoto teaches using a slot (353) on the outer perimeter of the housing (351) to receive a cleaning instrument.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan’s method to include Kuramoto’s slot on the outer perimeter.  Such a modification reduces the diameter of the device and makes it possible to disinfect various parts of the device (see Col 25 Lines 57-63).

Regarding Claim 21, Kaplan as modified discloses wherein the cleaning element is slidably coupled to a side wall of the housing at the distal portion (see Kaplan Figs. 4A/B showing the cleaning element sliding along the side wall; see also Kuramoto Figs. 44(a)/(b)), and as the cleaning element is moved, the cleaning element is configured to move across the lens (see Kaplan Figs. 4A/B where the element is moved across the lens; see Col 6 Lines 23-47).

Regarding Claim 22, Kaplan as modified discloses wherein the cleaning element is made of a shape memory material (see Kaplan Col 6 Line 12).

Claims 19, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US 5,518,502) in view of Kuramoto et al. (US 5,630,795) and Tindel (US 5,807,237).
Regarding Claim 19, Kaplan discloses:
A trocar assembly, comprising:
a scope (12) and
a cleaning element (38) comprising a shaft (40) operatively coupled to the scope (see Figs. 4A/B showing the element coupled to the distal end of the scope), wherein the cleaning element is configured to contact at least a lens (30) of the scope (see Fig. 4B).
Kaplan does not explicitly disclose a cannula having a proximal portion and an opposing distal portion, the distal portion configured to extend into a patient body, the cannula defining an access channel between the proximal portion and the distal portion where the scope is movably positioned within the access channel, wherein the scope can be maneuvered through the access channel to a location within the patient body; and wherein the cleaning element is operatively coupled alongside an outer perimeter of the scope.
Tindel is one reference that teaches using a cannula for endoscope insertion into the body.  The cannula has a proximal and distal end and the endoscope is inserted 
Kuramoto teaches using a slot (353) on the outer perimeter of the housing (351) to receive a cleaning instrument alongside the perimeter.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan’s method to include Kuramoto’s slot on the outer perimeter.  Such a modification reduces the diameter of the device and makes it possible to disinfect various parts of the device (see Col 25 Lines 57-63).

Regarding Claim 23, Kaplan as modified discloses wherein the cleaning element is slidably coupled to a side wall of the housing at the distal portion (see Kaplan Figs. 4A/B showing the cleaning element sliding along the side wall; see also Kuramoto Figs. 44(a)/(b)), and as the cleaning element is moved, the cleaning element is configured to move across the lens (see Kaplan Figs. 4A/B where the element is moved across the lens; see Col 6 Lines 23-47).

Regarding Claim 24, Kaplan as modified discloses wherein the cleaning element is made of a shape memory material (see Kaplan Col 6 Line 12).

Response to Arguments
Applicant’s amendments have removed the invocation of 112(f) for “cleaning element”.
Applicant’s arguments with respect to claim(s) 1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Kuramoto teaches using a slot for receiving a cleaning element in much the same manner as Applicant’s slot.  When combined with Kaplan as set forth above, the claims are rendered obvious.
The application is not in condition for allowance at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795